Citation Nr: 0821833	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
January 22, 2001, and entitlement to an initial rating in 
excess of 10 percent from August 24, 2005, for bilateral 
hearing loss.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Initially, the veteran had appealed a May 2002 rating 
decision which denied service connection for these two 
conditions, among other things.  In November 2003, the 
veteran testified before the undersigned at the RO in Boston.  
A February 2004 Board decision then granted service 
connection for PTSD and hearing loss, and the May 2004 rating 
decision implemented that decision, assigning initial 
disability ratings.    

The issues on appeal were then before the Board in April 2005 
when they were remanded to afford the veteran an opportunity 
for a hearing on the rating issues.  The veteran failed to 
report for a Board hearing at the RO which was scheduled for 
April 2006.  

In April 2008, the veteran was sent a letter asking for 
clarification as to whether he still desired to attend a 
hearing to be conducted by a Veteran's Law Judge.  The 
veteran failed to respond to the April 2008 letter.  The 
Board finds the veteran has abandoned his request for a 
hearing to be conducted by a Veteran's Law Judge.  


FINDINGS OF FACT

1.  Prior to August 24, 2005, the veteran's service-connected 
hearing loss was manifested by level V hearing loss in the 
right ear and Level I hearing loss in the left ear.  

2.  From August 24, 2005, the veteran's service-connected 
hearing loss was manifested by Level X hearing loss in the 
right ear and Level I hearing loss in the left ear.  

3.  The symptomatology associated with the service-connected 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation from January 22, 2001, and entitlement to an 
initial rating in excess of 10 percent from August 24, 2005, 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2007).

2.  The criteria for entitlement to an initial disability 
rating in excess of 50 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, 3.321 Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran's original service connection claims were 
received in 2001.  Letters were sent to him in January 2001 
which requested certain evidence and information from him to 
substantiate these claims.  The claims now on appeal arise 
from his disagreement with the initial evaluations assigned 
by the RO following the grant of service connection.  During 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, a letter to the veteran in February 2008 
provided such notice.  That letter advised the veteran that 
he could submit evidence showing his service-connected 
disabilities had increased in severity, and that such 
evidence might be a statement from his doctor or lay 
statements as to personal observations.  He was also asked to 
provide VA with information as to where he had received 
medical treatment and to submit any pertinent evidence in his 
possession to VA.  He was advised of VA responsibilities in 
developing his claims, and he was also advised how VA 
determines the appropriate disability rating to assign to a 
service-connected disability and how VA determines the 
effective date.  As part of that notice, he was informed that 
disability ratings are assigned based on the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  He was advised to submit evidence that might 
affect the assigned disability evaluation, such as, 
information about treatment, statements from employers, or 
lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claims were adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claims had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claims 
somehow affected the fairness of the following proceedings.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case. 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A..  VA has associated with the claims folder 
post-service medical records identified by the veteran and he 
has been afforded formal VA examinations to evaluate the 
nature, extent and severity of the disabilities on appeal.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claims.  

General criteria for evaluation of increased ratings claims

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as in the current case, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 
19, 2007). 


When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for increased schedular 
evaluations, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Entitlement to an initial compensable evaluation from January 
22, 2001 and entitlement to an initial rating in excess of 10 
percent from August 24, 2005 for bilateral hearing loss.

In December 2001, the veteran submitted a claim of 
entitlement to service connection for bilateral hearing loss.  
In May 2004, the RO granted service connection for bilateral 
hearing loss and assigned a non-compensable disability 
evaluation effective from January 2001.  The veteran 
disagreed with the initial disability evaluation assigned for 
the service-connected hearing loss.  In August 2005, the RO 
granted an increased rating to 10 percent for the hearing 
loss, effective from August 24, 2005.  The issue of 
entitlement to an increased rating remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).   

Under 38 C.F.R. § 4.85, Diagnostic Code 6100, an examination 
for hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test, as it was in this case.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Under 38 C.F.R. § 4.86(b), when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The Board finds that a compensable evaluation is not 
warranted for the service connected hearing loss prior to 
August 24, 2005.  

On the authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
65
75
85
LEFT
15
25
45
75

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 96 percent in the left ear.  
The average puretone loss in the right ear is 59 decibels and 
the average puretone loss in the left ear is 40 decibels.  
When these values are applied to Table VI, the resulting 
values are Roman Numeral V for the right ear and Roman 
Numeral I for the left ear.  When Roman Numeral V for the 
right ear and Roman Numeral I for the left ear are combined 
under Table VII, the resulting disability evaluation is non-
compensable.  The hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.   

The Board finds that a rating in excess of 10 percent from 
August 24, 2005 is not warranted.  

On the authorized audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
75
80
85
LEFT
5
25
45
75

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 94 percent in the left ear.  
The average puretone loss in the right ear is 61.25 decibels 
and the average puretone loss in the left ear is 37.5 
decibels.  When these values are applied to Table VI, the 
resulting values are Roman Numeral IX for the right ear and 
Roman Numeral I for the left ear.  When Roman Numeral IX for 
the right ear and Roman Numeral I for the left ear are 
combined under Table VII, the resulting disability evaluation 
is non-compensable.  However, as the August 2005 VA 
examination results document the presence of an exceptional 
pattern of hearing impairment (puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz), the Board can alternatively consider Table VIa 
under 38 C.F.R. § 4.86(a).  Under this provision, the Roman 
Numeral designation for the right ear of IX is to be raised 
to X.  When Roman Numeral X for the right ear and Roman 
Numeral I for the left ear are combined under Table VII, the 
resulting disability evaluation is 10 percent.  This is the 
current disability evaluation assigned for the service-
connected bilateral hearing loss.  

An attempt was made to evaluate the veteran's hearing in June 
2007.  At that time, VA arranged to have the veteran's 
service-connected hearing loss evaluated by an audiologist.  
Unfortunately, the examiner determined that the veteran was 
unable to respond to the testing.  There were no useable 
threshold responses or word recognition responses obtained 
despite many re-instructions.  The examiner found that the 
veteran seemed extremely lethargic during the examination and 
asked to go home.  The examiner decided to discontinue 
testing after attempting to do so for approximately one hour.  
The veteran reported at the time of the examination that he 
was not interested in trying new amplification devices.  
Obviously, the results of the June 2007 VA examination do not 
equate to an increased rating for the veteran's service-
connected hearing loss under the applicable diagnostic 
criteria under Diagnostic Code 6100.  

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to an initial compensable 
evaluation from January 22, 2001 and entitlement to an 
initial rating in excess of 10 percent from August 24, 2005 
for bilateral hearing loss is not established.  The Board 
finds that "staged" ratings (other than that originally 
assigned by the RO) are not for application in the current 
case.

In addition, as the United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Finally, the Board finds that there is no showing that the 
veteran's hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant a compensable rating on an 
extra-schedular basis.  The condition is not productive of 
marked interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.

The veteran's claim of entitlement to service connection for 
PTSD was received in January 2001.  In May 2004, service 
connection was granted and a 50 percent evaluation was 
assigned effective from January 2001.  The veteran has 
disagreed with the initial disability evaluation assigned for 
his service-connected PTSD.  

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to the foregoing, other related regulations 
provide that when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 

At the time of a March 2001 VA mental disorders examination, 
the veteran was extremely anxious and agitated.  The 
assessment at that time was generalized anxiety disorder with 
PTSD features.  

A PTSD examination was conducted in April 2001.  The veteran 
reported recurrent and distressing recollections of combat 
experiences and occasional nightmares.  He reported always 
being hyper.  The examiner opined that the veteran had 
historically chronic physiological reactivity to reminders of 
trauma.  The veteran exhibited avoidant behavior.  He 
reported continued startle response and chronic jumpiness.  
He reported feelings of detachment or being different and 
reported loss of interest in formerly pleasurable activities.  
Outbursts of anger, which had been reduced over time, were 
also reported.  

The appellant testified before the undersigned in November 
2003 that he had consulted with two VA physicians regarding 
PTSD symptomatology.  He reported he was anxious.  

A VA psychiatric evaluation was conducted in August 2005.  
The veteran reported he was re-experiencing distressing 
recollections and had nightmares two to three times per 
month.  He reported occasional dissociative flashback 
episodes.  He tried to avoid reminder stimuli such as 
fireworks, lightening, stormy weather and crowded places.  He 
was able to have loving feelings and did not feel estranged 
from others.  He occasionally experienced intrusive 
recollections which resulted in increased arousal and, at 
times, his sleep was disturbed.  He retired at age 65 after 
working for 22 years with the same firm.  The veteran denied 
any impact on employment as a result of his PTSD.  There was 
no evidence of impact on cognition.  No inappropriate 
behavior was detected.  The veteran reported anxiety.  He 
reported symptoms of hypervigilence four to six times per 
year.  He reported exaggerated startle response, difficulty 
with social interactions, nightmares, waking up and yelling 
at night, and avoidance.  He reported difficulties with sleep 
and nightmares two to three times per month.  He reported 
five hours of interrupted sleep at night with frequent waking 
and difficulties getting back to sleep.  He had difficulty 
with trust and close relationships since his wife died 
fifteen years prior.  He lived with his grandson.  

Mental status examination revealed appropriate behavior.  The 
veteran appeared slightly anxious and laughed nervously.  
Speech was clear, spontaneous and without press of speech.  
There was no evidence of thought process disorder - the 
veteran's thoughts were logical and goal directed.  The 
veteran denied any perceptional abnormalities.  He denied 
delusions.  He denied current suicidal or homicidal ideation.  
Affect was slightly anxious and depressed but appropriate and 
of a full range.  The veteran was alert and oriented in three 
spheres.  Registration was 3/3 and recall was 2/3.  The 
veteran was able to recall the last four presidents.  The 
examiner found that the veteran had difficulties with sleep, 
irritability and anger which caused isolation, problems in 
close relationships, withdrawal from social interactions and 
difficulties on the job.  A Global Assessment of Functioning 
(GAF) score of 45 was assigned.  

A February 2006 VA clinical record reveals the veteran was 
not a homicidal or suicidal risk at that time.  He denied 
being tense a lot of the time.  When he had a big problem, he 
would take it easy which was a successful coping mechanism 
for him.  

A separate VA clinical record dated in February 2006 
demonstrated the veteran was found to be oriented to person, 
place and time.  Another record dated the same month shows 
the veteran was found to be oriented as to name, place and 
month.  His speech was fluent.  A third VA clinical record 
dated in February 2006 indicates that the veteran reported he 
was not close to his one daughter but was close to his 
grandchildren.  One of his grandchildren lived with the 
veteran.  

A VA clinical record dated in March 2006 demonstrates that 
the veteran was noted to be crying in his room.  He 
complained of not sleeping well and wanting to go home.  

The most recent VA examination was conducted in May 2007.  
The examiner found that, due to cognitive impairment, the 
veteran was unable to respond to questions about his current 
PTSD symptomatology.  He did report persistent depressed mood 
and recent nursing home records indicate he had been recently 
diagnosed with depression with psychotic features.  His 
daughter reported that the veteran had recently been 
accusatory of other people, particularly regarding concerns 
that people were stealing from him.  The examiner noted that 
the veteran is described as continuing to have episodes of 
irritability and angry outbursts with PTSD probably playing 
at least some contributory role as well as acute medical 
compromise.  The examiner opined that the best available 
evidence suggests that the veteran presented with at least 
mild chronic symptoms of PTSD.  Following implantation of a 
pacemaker in 2005 or 2006, the veteran experienced a decline 
in medical functioning and was no longer able to live in his 
community due to frequent falls.  Since March 2006, he had 
been a resident in three different nursing homes.  The 
medical evidence of record indicated to the examiner that the 
veteran had experienced acute compromise of his cognitive 
functioning during acute medical exacerbations.  Recent VA 
records were cited as indicating that the veteran had mild 
dementia.  The veteran retired in 1992.  The examiner found 
that the veteran was not capable of employment at the time of 
the examination primarily due to his progressive medical and 
cognitive decline.  Due to his decline in health, the 
veteran's psychosocial functioning had been significantly 
affected.  He spent most of his time watching television and 
had little opportunity for social interaction primarily due 
to restrictions associated with his multiple medical 
problems.  The veteran did have regular contact with his 
daughter, grandson and other members of his extended family 
who visited him in the nursing home.  The veteran's daughter 
reported that the veteran generally remembered all the names 
of family members who visited him, except the youngest 
grandchild.  

Mental status examination revealed the veteran was 
appropriately dressed.  The veteran demonstrated gaps in his 
recent and remote memory.  Speech was clear, spontaneous, but 
slow without press of speech.  Thought processes were 
somewhat tangential at times and frequently perseverative, 
particularly showing reversion to content regarding remote 
history and experiences during WWII to questions regarding 
his more current functioning.  Behavior was generally 
appropriate and cooperative.  Affect appeared to be mildly 
dysphoric and the veteran described his mood as somewhat 
depressed at the time of the examination.  The veteran denied 
current or past suicidal or homicidal ideation.  The veteran 
reported a history of trouble with his temper but denied any 
problems in his adult life as a result of his temper.  The 
veteran was oriented to month and year but not the exact 
date.  He was oriented to state, county and city but 
incorrectly reported what hospital he was at.  Repetition was 
intact and naming was fair 5/7.  He could count backwards 
from five to one but had one omission when spelling the word 
"world" backwards.  Memory was impaired.  The veteran was 
concrete for similarities.  He could perform a simple written 
command and follow a three step verbal command.  Overall, the 
examiner opined that the veteran demonstrated evidence of 
mild to moderate impairment in orientation, attention, memory 
and verbal abstraction consistent with mild-moderate 
dementia.  The examiner noted that the veteran had been 
steadily employed throughout most of his life but the history 
suggested that he did not show clear progression in his 
occupational status over his history of employment.  The 
examiner found that the veteran met the criteria for PTSD and 
also had a history of depression with psychotic features.  
The recent history of depression appeared to be associated 
with the recent significant decline in his general medical 
functioning.  The recent history of cognitive decline was 
consistent with mild dementia, which was probably associated 
with his multiple medical conditions including congestive 
heart failure, history of atrial fibrillation and evidence of 
lacunar strokes on computed tomography examination.  The Axis 
I diagnoses were chronic PTSD, severe major depressive 
disorder with psychotic features and a provisional diagnosis 
of mild dementia due to multiple etiologies.  A GAF of 40 was 
assigned.  

The examiner noted that he assigned a GAF of 40 due to speech 
that was irrelevant at times and serious impairment in social 
functioning.  Based on his review of the medical evidence and 
information provided by the veteran's daughter, the examiner 
opined that the veteran's PTSD more likely than not did have 
some impact on the veteran's level of occupational 
achievement over his lifetime.  The examiner opined that the 
persistent PTSD symptoms probably did interfere with the 
veteran's ability to further his education after WWII.  The 
examiner also opined that the veteran's tendency to isolate 
and his history of irritability and anger were likely to have 
interfered with occupational functioning.  The examiner also 
found, however, that most of the available evidence suggested 
that the disabilities associated with the PTSD did not 
prevent the veteran from maintaining stable employment.  The 
examiner found that the veteran was unemployable at the time 
of the examination due to physical disabilities associated 
with the veteran's multiple medical conditions and his 
associated mild dementia.  The chronic PTSD symptoms may have 
some impact on the veteran's current unemployability but the 
veteran's current impairment in his capacity for gainful 
employment was primarily due to his mild dementia and his 
multiple medical problems.  The examiner found that the 
veteran did retain some capacity for verbal communication and 
could follow simple verbal commands but he was perseverative, 
tangential, and circumstantial in his speech, and had 
considerable gaps in memory, particularly for more recent 
events.  The examiner opined that, with this pattern of 
decline, the veteran's multiple medical problems and 
associated dementia were considered primarily responsible at 
the time of the examination for the current impairment in his 
psychosocial adjustment problems.  The examiner further found 
that PTSD symptoms probably also played a contributory but 
less important secondary role in the current psychosocial 
adjustment problems.  

The Board finds that the competent evidence of record does 
not support a finding that the veteran's service-connected 
PTSD warrants a rating in excess of 50 percent.  The evidence 
of record demonstrates that the service-connected disability 
more nearly approximates a 50 percent evaluation under 
Diagnostic Code 9411.

At the time of the April 2001 PTSD examination, it was noted 
that the veteran had outbursts of anger but these had been 
reduced over time.  The examiner who conducted the August 
2005 VA examination found that the veteran had difficulties 
with anger and irritability.  At the time of the May 2007 VA 
examination, the veteran was described as continuing to have 
episodes of irritability and angry outbursts but the examiner 
seemed to indicate that PTSD was not the major cause of this 
symptomatology.  He found that the PTSD "probably" played 
at least some contributory role but the veteran's acute 
medical compromise also played a role.  Significantly, the 
veteran reported that he had a history of trouble with his 
temper but denied that he had any problems in adult life as a 
result of this.  While this evidence demonstrates that the 
veteran experienced irritability there is no evidence of 
record which indicates that the irritability was accompanied 
by periods of violence.  There is no other evidence of record 
indicating that the service-connected PTSD was manifested by 
impaired impulse control.  The Board finds this determination 
is supported by the opinion of the examiner who conducted the 
May 2007 VA examination  to the effect that the veteran had, 
at least, mild chronic symptoms of PTSD.  This statement does 
not indicate that the PTSD was severe or even close to severe 
in symptomatology.  

There is also evidence of record that the service-connected 
PTSD has been manifested by speech that was irrelevant at the 
time of the most recent VA examination.  At the time of the 
April 2001 VA examination, there was no indication of 
problems with the veteran's speech.  At the time of the 
August 2005 VA examination, it was found that the veteran's 
speech was clear, spontaneous and without press of speech.  
The examiner who conducted the May 2007 VA examination, 
however, reported that he had assigned a GAF of 40 based on 
speech which was irrelevant at times.  However, this examiner 
also opined that the veteran had, at least, mild chronic 
symptoms of PTSD.  The examiner also found that the veteran's 
multiple medical problems with associated dementia were 
considered primarily responsible at the time of the 
examination for the veteran's current impairment in his 
psychosocial adjustment problems.  PTSD was found to play a 
contributory but less important secondary role in the 
veteran's current psychosocial adjustment problems.  The 
examiner opined that the veteran was unemployable due to his 
medical conditions and associated mild dementia.  The 
examiner who conducted the May 2007 VA examination also found 
that the veteran retained some capacity for verbal 
communication but was perservarative, tangential and 
circumstantial in his speech.  The Board notes that 
circumstantial speech is a component of a 50 percent 
evaluation under Diagnostic Code 9411.  The examiner who 
conducted the most recent VA examination has attributed the 
majority of the symptomatology exhibited at that time to the 
veteran's non-service connected medical condition and 
associated dementia, not with the PTSD.  PTSD was found to 
play a lesser role.  There is no other evidence of record 
which indicates that the service-connected PTSD is manifested 
by speech which is irrelevant.  The Board finds that, while 
the examiner who conducted the May 2007 VA examination 
determined that the veteran's speech was intermittently 
irrelevant, his other findings all indicate that PTSD played 
a less significant role than non-service connected 
disabilities including dementia which has been associated 
with the non-service connected medical conditions.  The Board 
finds this symptomatology does not warrant a rating in excess 
of 50 percent.  

With regard to the criteria required for a 100 percent 
evaluation, the Board finds that there is no evidence of 
gross impairments in thought processes or communication.  The 
examiner noted at the time of the May 2007 VA examination 
that the veteran experienced cognitive impairment but this 
has been attributed to the non-service connected dementia.  
The veteran had been diagnosed with depression with psychotic 
features but this was also attributed to the veteran's 
medical condition and not to the service-connected PTSD.  
There is no evidence of record which indicates that the PTSD 
is manifested by delusions or hallucinations.  The medical 
evidence of record indicates that the veteran has 
consistently denied this symptomatology.  There is no 
evidence of the presence of grossly inappropriate behavior.  
The veteran has consistently denied experiencing homicidal or 
suicidal ideology and there is no other evidence which 
indicates that the veteran was in persistent danger of 
hurting himself or others as a result of his service-
connected PTSD.  At the time of the most recent VA 
examination, the veteran was oriented to the month and year 
but not to the exact date.  He was also oriented to his 
location with regard to the state, county and city but 
incorrectly reported what hospital he was at.  This 
symptomatology, however, has not been attributed to the PTSD.  
Furthermore, the Board finds that this level of orientation 
falls below the criteria for a 100 percent evaluation.  The 
veteran generally knew where he was and when it was.  The 
fact that he did not know the exact date or exact location 
does not rise to a level of a disorientation to time or place 
sufficient to warrant a 100 percent evaluation.  This is 
especially so as the veteran has been diagnosed with dementia 
which is attributed to his non-service connected medical 
conditions.  The examiner who conducted the May 2007 VA 
examination attributed the majority of the veteran's 
psychological problems to the non-service connected dementia 
and medical problems.  PTSD was found to hold a lesser role 
in the symptomatology.  

At the time of the most recent VA examination, it was noted 
that the veteran generally remembered all the names of his 
family members with the exception of the youngest grandchild.  
Initially, the Board finds that a grandchild is not a close 
relative.  An argument can be made that close relatives 
consist of parents, spouses and children (but not 
grandchildren).  Even if the veteran's grandchild can be 
considered a close relative, the Board finds the fact that 
the veteran remembered all of his relatives with the 
exception of one grandchild does not rise to a level of 
memory loss for close "relatives" which implies more than 
one relative.  The Board finds this symptomatology does not 
equate to a 100 percent evaluation under Diagnostic Code 
9411.  


The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.), p. 32 (DSM-IV)).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communications (e.g.  speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  Id.

In the current case, GAF scores of 45 and 40 were assigned.  
GAF scores of 50 or below contemplate an inability to work.  
American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130.  The Board finds, however, 
that this evidence is insufficient to warrant an increased 
rating.  The GAF of 45 was assigned by the examiner who 
conducted the August 2005 VA examination.  Significantly, the 
only finding the examiner made with regard to the service-
connected PTSD being productive of impairment in the 
veteran's employment is the statement that difficulties with 
sleep, irritability and anger caused difficulties on the job.  
This statement does not equate to a finding that the veteran 
was unemployable as a result of his service-connected PTSD.  
By the time of the examination, the veteran had been retired 
for a period of time.  Furthermore, he denied any impact on 
his employment as a result of PTSD at the time of the 
examination.  


The examiner who conducted the most recent VA examination 
assigned a GAF of 40.  This examiner specifically found, 
however, that most of the available evidence suggested that 
the disabilities associated with the service-connected PTSD 
did not prevent the veteran from maintaining stable 
employment.  The examiner found that the current PTSD 
symptoms "may" have an impact on employment.  The examiner 
specifically found that the veteran was unemployable at the 
time of the examination as a result of physical disabilities 
associated with his multiple medical conditions and the 
associated mild dementia.  There was no finding that the 
veteran was unemployable as a result of his service-connected 
PTSD.    

The Board finds that the GAF scores of 45 and 40 in the 
current case do not warrant a rating in excess of 50 percent 
for the service-connected PTSD.  

The Board finds that the competent evidence of record 
demonstrates that the service-connected PTSD more nearly 
approximates a 50 percent evaluation under Diagnostic Code 
9411.  

Finally, the Board finds that there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  The condition is not productive of 
marked interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation from January 
22, 2001, and entitlement to an initial rating in excess of 
10 percent from August 24, 2005, for bilateral hearing loss 
is not warranted.  The appeal is denied.  

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is not warranted.  The appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


